 Case: 0:17-cv-00120-DCR Doc #: 23 Filed: 10/18/18 Page: 1 of 4 - Page ID#: 629



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                              NORTHERN DIVISION
                                   (at Ashland)

  TIMOTHY STEVEN BLACKBURN,                    )
                                               )
         Plaintiff,                            )       Civil Action No. 0: 17-120-DCR
                                               )
  V.                                           )
                                               )
  NANCY A. BERRYHILL, Acting                   )        MEMORANDUM OPINION
  Commissioner of Social Security,             )            AND ORDER
                                               )
         Defendant.                            )
                                     *** *** *** ***
       Plaintiff Timothy Blackburn filed concurrent applications for Disability Insurance

Benefits under Title II of the Social Security Act (“the Act”) and Supplemental Security

Income under Title XVI of the Act in July 2014. [See Administrative Transcript, “Tr.” 233-

241.] Administrative Law Judge (“ALJ”) Maria Hodges denied his claims on November 10,

2016. [Tr. 7-20] The Appeals Council denied Blackburn’s request for review and thus ALJ

Hodges’ decision became the final decision of the Commissioner of Social Security.

Blackburn filed an appeal in this Court on November 1, 2017, alleging that the Commissioner’s

decision was not supported by substantial evidence. [Record No. 1]

       Blackburn filed a motion to amend his Complaint and remand to the agency for

rehearing before a different ALJ. [Record No. 19] This motion was filed shortly after the

Commissioner moved for summary judgment [Record No. 18]. Relying on the United States

Supreme Court’s decision in Lucia v. S.E.C., 138 S. Ct. 2044 (2018), Blackburn seeks to add

a claim that the Commissioner’s decision was invalid because ALJ Hodges was an “Officer of

the United States” who was not properly appointed under the Appointments Clause of Article

                                            -1-
 Case: 0:17-cv-00120-DCR Doc #: 23 Filed: 10/18/18 Page: 2 of 4 - Page ID#: 630



II of the United States Constitution. Because Blackburn forfeited this claim by failing to raise

it at the administrative level, his motion to amend the Complaint will be denied as futile. See

Yuhasz v. Brush Wellman, Inc., 341 F.3d 559 (6th Cir. 2003) (holding that leave to amend may

be denied where the amendment would be futile).

       Lucia involved an investment advisor’s challenge to the procedure by which the

Securities and Exchange Commission’s five ALJs were appointed. The SEC had initiated an

administrative proceeding against Lucia based on his alleged violation of securities laws. 138

S. Ct. at 2049. The SEC assigned an ALJ to Lucia’s case who, after nine days of testimony

and argument, issued an initial decision against him. On appeal to the SEC, Lucia argued that

the SEC’s ALJs are “Officers of the United States,” and thus subject to the Appointments

Clause. Id. at 2050. Lucia contended that, because the ALJ in his case was appointed by SEC

staff rather than the President, a Court of Law, or a Head of Department, the ALJ lacked

constitutional authority to perform his job. Id.

       Noting that the SEC’s ALJs exercised “nearly all the tools of federal trial judges,” the

Court determined that they were, indeed, Officers of the United States and subject to the

Appointments Clause. Id. at 2053-55. Because the ALJ had not been appointed properly,

Lucia was entitled to a new hearing before a properly-appointed official. Id. at 2055.

       Notwithstanding the obvious differences between SEC ALJs and SSA ALJs, a salient

feature sets Lucia’s challenge apart from Blackburn’s: timeliness. The Supreme Court noted

that “one who makes a timely challenge to the constitutional validity of the appointment of an

officer who adjudicates his case is entitled to relief.” Id. (quoting Ryder v. United States, 515

U.S. 177, 182-83 (1995)). But the failure to raise a claim during the administrative process

generally causes a plaintiff to forfeit his ability to raise the claim in federal court. Maple v.
                                              -2-
 Case: 0:17-cv-00120-DCR Doc #: 23 Filed: 10/18/18 Page: 3 of 4 - Page ID#: 631



Afpel, 14 F. App’x 525, 537 (6th Cir. 2001) (“This Court will not review the ALJ’s decision

with respect to issues not properly raised at the administrative level.”). And it appears that

every district court to have considered the issue has determined that plaintiffs are required to

raise similar challenges at the administrative level. See Garrison v. Berryhill, No. 1: 17-CV-

00302, 2018 WL 4924554 (W.D. N.C. Oct. 10, 2018) (Appointments-Clause challenge

forfeited when not raised at administrative level); Avila v. Berryhill, No. EDCV 17-1440-JPR,

2018 WL 4770733 (C.D. Cal. Oct. 1, 2018) (same); Davidson v. Comm’r of Soc. Sec., No. 2:

16-CV-00102, 2018 WL 4680327 (M.D. Tenn. Sept. 28, 2018) (same); Stearns v. Berryhill,

No. C17-2031-LTS, 2018 WL 4380984 (N.D. Iowa Sept. 14, 2018) (same).

       While plaintiffs are not required to raise facial constitutional challenges before

administrative bodies that could not entertain them, Jones Bros., Inc. v. Sec. of Labor, 898 F.3d

669 (6th Cir. 2018), Blackburn has not suggested that the statute providing for the appointment

of Social Security ALJs could not be applied in a constitutional manner. See 5 U.S.C. § 3105

(The SSA may “appoint as many administrative law judges as are necessary for proceedings

required to be conducted. . . .”). As-applied challenges like Blackburn’s must be raised before

the administrative agency, absent extraordinary circumstances excusing the failure to raise the

issue. See Jones, 898 F.3d at 677-78 (citing Freytag v. Comm’r, 501 U.S. 868 (1991)). And

here, Blackburn has not provided any reason for his failure to raise this challenge previously.

       Accordingly, for the reasons outlined above, it is hereby

       ORDERED that Plaintiff Blackburn’s Motion to Amend Complaint and Remand

[Record No. 19] is DENIED.




                                              -3-
Case: 0:17-cv-00120-DCR Doc #: 23 Filed: 10/18/18 Page: 4 of 4 - Page ID#: 632



    Dated: October 18, 2018.




                                     -4-
